     Case 2:19-cr-00305-APG-NJK Document 80 Filed 03/01/21 Page 1 of 5



 1   Law Offices of Shawn R. Perez
     SHAWN R. PEREZ, ESQ.
 2   NV State Bar No. 10421
     7121 West Craig Rd., #113-38
 3   Las Vegas, NV 89129
     (702) 485-3977
 4   (702)442-7095
     shawn711@msn.com
 5   Attorney for
     ROBERTO PASCACIO-GARCIA
 6
 7                            UNITED STATES DISTRICT COURT
 8                                    DISTRICT OF NEVADA
 9                                               ***
10
      UNITED STATES OF AMERICA,                       Case No. 2:19-cr-00305-APG-NGK
11
                                   Plaintiff,         STIPULATION TO CONTINUE
12                                                    SENTENCING DATE
      vs.
13                                                                (Third Request)
      ROBERTO PASCACIO-GARCIA,
14
                           Defendant.
15
16          IT IS HEREBY STIPULATED AND AGREED, by and between Nicholas Trutanich,
17   United States Attorney and Simon Fanzong Kung, Assistant United States Attorney, counsel
18   for the United States of America, and Shawn R. Perez, Esq., counsel for Defendant Roberto
19   Pascacio-Garcia, that the Sentencing currently scheduled for March 3, 2021, be vacated and
20   continued to a date and time convenient to the Court, but no sooner than May 1, 2021.
21          This stipulation is entered into for the following reasons:
22   1.     Defendant Roberto Pascacio-Garcia, primarily a Spanish speaker, is in custody at
23   Nevada Southern Detention Center in Pahrump.
24   2.     As a result of Pandemic and the related health concerns, the sentencing set for March
25   3, 2021 is to be conducted by video.
26   3.     A brief continuance of 60 days is requested to allow the hearing to be conducted in
27   person at the request of the Defendant.
28   4.     The Defendant is in custody and agrees to a continuance.

                                                  1
     Case 2:19-cr-00305-APG-NJK Document 80 Filed 03/01/21 Page 2 of 5



 1   5.     Counsel for the parties agree to the continuance.
 2   6.     The additional time requested herein is not sought for purposes of delay, but merely
 3   to allow the hearing to proceed in person rather than by video conferencing. Denial of this
 4   request could result in the miscarriage of justice..
 5   7.     The additional time requested by this Stipulation is excludable in computing the time
 6   within which the trial herein must commence pursuant to the Speedy Trial Act, Title 18,
 7   United States Code, Section 3161(h)(7)(A), when considering the factors under Title 18,
 8   United States Code, Section 3161(h)(7)(B)(i) and 3161 (h)(7)(B)(iv).
 9   8.     This is the second stipulation to continue sentencing.
10   DATED this 27th day of February, 2021.
11
12   Law Office of Shawn R. Perez                             NICHOLAS TRUTANICH
                                                              United States Attorney
13   By: /s/ Shawn R. Perez
         Shawn R. Perez, Esq.                           By:     /s/ Simon Fanzong Kung
14       Counsel for Defendant                                  Simon Fanzong Kung
         Roberto Pascacio-Garcia                                Assistant United States Attorney
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                   2
     Case 2:19-cr-00305-APG-NJK Document 80 Filed 03/01/21 Page 3 of 5



 1                             UNITED STATES DISTRICT COURT
 2                                    DISTRICT OF NEVADA
 3                                                ***
 4
      UNITED STATES OF AMERICA,                        Case No. 2:19-cr-00305-APG-NGK
 5
                                   Plaintiff,          FINDINGS OF FACT,
 6                                                     CONCLUSIONS OF LAW AND
      vs.                                              ORDER ON STIPULATION TO
 7                                                     CONTINUE SENTENCING
      ROBERTO PASCACIO-GARCIA,                               (Third Request)
 8
                                   Defendant.
 9
10
11                                     FINDINGS OF FACT
12   Based on the pending Stipulation of counsel, and good cause appearing therefore, the Court
13   finds that:
14   1.     Defendant Roberto Pascacio-Garcia, primarily a Spanish speaker, is in custody at
15   Nevada Southern Detention Center in Pahrump.
16   2.     As a result of Pandemic and the related health concerns, the sentencing set for March
17   3, 2021 is to be conducted by video.
18   3.     A brief continuance of 60 days is requested to allow the hearing to be conducted in
19   person at the request of the Defendant.
20   4.     The Defendant is in custody and agrees to a continuance.
21   5.     Counsel for the parties agree to the continuance.
22   6.     The additional time requested herein is not sought for purposes of delay, but merely
23   to allow the hearing to proceed in person rather than by video conferencing. Denial of this
24   request could result in the miscarriage of justice.
25   7.     The additional time requested by this Stipulation is excludable in computing the time
26   within which the trial herein must commence pursuant to the Speedy Trial Act, Title 18,
27   United States Code, Section 3161(h)(7)(A), when considering the factors under Title 18,
28   United States Code, Section 3161(h)(7)(B)(i) and 3161 (h)(7)(B)(iv).

                                                   3
     Case 2:19-cr-00305-APG-NJK Document 80 Filed 03/01/21 Page 4 of 5



 1   8.     This is the first stipulation to continue sentencing.
 2                                   CONCLUSIONS OF LAW
 3          The ends of justice served by granting said continuance outweigh the best interest of
 4   the public and the defendant in a speedy trial, since the failure to grant said continuance
 5   would be likely to result in a miscarriage of justice, would deny the Defendant herein the
 6   opportunity to appear in person for the sentencing hearing rather than by video conferencing.
 7          The continuance sought herein is excludable under the Speedy Trial Act, Title 18,
 8   United States Code, Section 3161(h)(7)(A), considering the factors under Title 18, United
 9   States Code, Section 3161(h)(7)(B)(i) and 3161(h)(7)(B)(iv).
10                                             ORDER
11          IT IS THEREFORE ORDERED the sentencing currently scheduled for March 3,
12                                      June 2, 2021 at the hour of ___:__
     2021, be vacated and continued to _____________                  1 30 __p m. Courtroom
                        1st day of _______________,
                                    March                                 6C.
13          DATED this _____                        2021.
14
                                                        _________________________________
15                                                      HONORABLE ANDREW P. GORDON
                                                        UNITED STATES DISTRICT JUDGE
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                   4
     Case 2:19-cr-00305-APG-NJK Document 80 Filed 03/01/21 Page 5 of 5



 1                                CERTIFICATE OF SERVICE
 2          I HEREBY CERTIFY that on the 1st day of March, 2020, the undersigned served the
 3   foregoing on all counsel herein by causing a true copy thereof to be filed with the Clerk of
 4   Court using the CM/ECF system, which was served via electronic transmission by the Clerk
 5   of Court pursuant to local order.
 6
 7                                                           /s/ Shawn R. Perez, Esq.
                                                             __________________________
 8                                                           SHAWN R. PEREZ, ESQ.
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                  5
